     Case 1:18-cv-01049-DAD-GSA Document 14 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HARVEY MACK LEONARD,                               No. 1:18-cv-01049-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   COALINGA STATE HOSPITAL, et al.,                   ACTION DUE TO PLAINTIFF’S FAILURE
                                                        TO PROSECUTE AND OBEY COURT
15                      Defendants.                     ORDER
16                                                      (Doc. No. 13)
17

18          Plaintiff Harvey Mack Leonard is a civil detainee proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 10, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint in this action and found that he had stated cognizable claims against defendants Barrett

23   and Gardenhire for use of excessive force in violation of the Eighth Amendment and for assault

24   and battery in violation of California law, but that plaintiff failed to state a cognizable claim

25   against any other named defendant. (Doc. No. 12 at 18.) Plaintiff was given thirty (30) days

26   from the date of service of that screening order to either file a second amended complaint or

27   notify the court of his decision to proceed only on the claims found by the screening order to be

28   cognizable against defendants Barrett and Gardenhire. (Id. at 19–20.) The court served the
                                                        1
     Case 1:18-cv-01049-DAD-GSA Document 14 Filed 05/12/20 Page 2 of 2

 1   screening order on plaintiff by mail on February 10, 2020. But, plaintiff did not file a second

 2   amended complaint nor did he notify the court of his decision to proceed only on the cognizable

 3   claims against defendants Barrett and Gardenhire.

 4          Accordingly, on March 27, 2020, the magistrate judge issued findings and

 5   recommendations recommending that this action be dismissed without prejudice due to plaintiff’s

 6   failure to prosecute and failure to obey a court order. (Doc. No. 13 at 2.) Those findings and

 7   recommendations were served on plaintiff by mail on March 27, 2020 and contained notice that

 8   objections thereto were to be filed within fourteen (14) days of service of the findings and

 9   recommendations. (Id.) To date, no objections to the pending findings and recommendations

10   have been filed, and the time in which to do so has now passed.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

13   the findings and recommendations are supported by the record and by proper analysis.

14          Accordingly,

15          1.      The findings and recommendations issued on March 27, 2020 (Doc No. 13) are

16                  adopted in full;

17          2.      This action is dismissed due to plaintiff’s failure to obey a court order and failure

18                  to prosecute; and

19          3.      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     May 11, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
